Case: 2:19-cv-00117-WOB-CJS Doc #: 74 Filed: 10/31/19 Page: 1 of 8 - Page ID#: 893



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  COVINGTON DIVISION

  JOHN DOES 1 THROUGH 10,                          Case No. 2:19-CV-00117-WOB-CJS

         Plaintiffs,                               Judge William O. Bertelsman

  v.                                               Magistrate Judge Candace J. Smith

  DEBORAH HAALAND, et al.
                                                        PLAINTIFFS’ OMNIBUS REPLY
         Defendants.                                    BRIEF IN SUPPORT OF THEIR
                                                           MOTION TO REMAND



 I.     INTRODUCTION

        Elizabeth Warren (“Warren”) removed this entire action to this Court on August 28, 2019.

 On September 26, 2019, Plaintiffs filed a Motion to Remand to State Court citing three primary

 problems with the removal. Warren removed actions involving other Defendants which do not

 concern any issue of federal law, and for which this Court should decline pendent supplemental

 jurisdiction. Second, Warren removed her case and the case of another Defendant (who also

 happens to be an elected member of Congress) even though neither of them is sued in their official

 capacity. Third, Warren’s removal would make precarious new precedent—any individual could

 evade state jurisdiction for any suit at any time merely because they happen to be elected to

 Congress.

        On October 17, 2019, Defendants Warren, Jeffery, Edelen, Jacobson and Kruse filed briefs

 in Opposition to Remand. Warren’s motion argues in essence that the federal removal statute is

 essentially a license to lie and libel with impunity because she made it from an “official” Twitter

 account and is therefore not beholding to any state court. The remainder of the Defendants’

 motions essentially argue that this Court should exercise pendent or supplemental jurisdiction.
Case: 2:19-cv-00117-WOB-CJS Doc #: 74 Filed: 10/31/19 Page: 2 of 8 - Page ID#: 894



 Neither Edelen, Jacobson or Kruse could have removed the case under diversity or federal question

 jurisdiction.

         The Defendants’ position distorts and disincentivizes judicial economy. Each of the

 Plaintiffs could have brought a completely separate suit against each Defendant. Each Defendant

 acknowledges that they could not remand but for the consolidation of their claims, effectively

 punishing Plaintiffs for economizing judicial resources by consolidating their separate claims.

 Plaintiffs should have a right to choose the forum, and Edelen, Jacobson and Kruse do not have

 the same specious federal argument that Warren and Jeffery are raising. Pendent or supplemental

 jurisdiction should be denied.

 II.     FACTUAL BACKGROUND

         Plaintiffs filed their lawsuit on August 2, 2019. On August 14, 2019 Plaintiffs filed an

 Amended Complaint (the “Amended Complaint”), alleging causes of action for defamation per se

 against all Defendants. (Amended Complaint, attached as “Exhibit 1” and incorporated herein by

 reference.) Plaintiffs are all minors attending the Covington Catholic School in Kentucky.

 (Amended Complaint, ¶¶ 1-2.)

         Plaintiffs’ defamation claims against Warren arise from Warren’s statements on her Twitter

 account that, “Omaha elder and Vietnam War veteran Nathan Phillips endured hateful taunts with

 dignity and strength, then urged us all to do better. Listen to his words,” followed by a link to a

 Splinter News post covering the incident. Warren did not witness the interaction between Plaintiffs

 and Nathan Phillips, and Plaintiffs allege that Warren’s statements were false and omitted the true

 facts of that interaction.

         Warren’s statement that Phillips “endured taunts” is false. The Covington Catholic High

 School students did not taunt Phillips. For example, Nicholas Sandmann, the 16-year-old student




                                                 2
Case: 2:19-cv-00117-WOB-CJS Doc #: 74 Filed: 10/31/19 Page: 3 of 8 - Page ID#: 895



 wearing a “Make America Great Again” red baseball cap whom Phillips approached while banging

 a drum, didn’t say anything to Phillips. Sandmann merely smiled as Phillips confronted him and

 banged a drum inches away from Sandmann’s face.

        Another demonstrably false part of Warren’s tweet that omitted the true facts of the

 interaction was her description of Phillips as a “Vietnam War veteran.” Phillips, who once

 described himself to Vogue Magazine as a “recon ranger,” in reality served in the U.S. Marines

 Corps Reserve from 1972-1976, primarily as a refrigerator technician. Phillips never saw combat

 in Vietnam, and was never deployed overseas. Phillips left the service with the rank of private after

 disciplinary issues, including three instances of being AWOL, or absent without official leave.

        Warren’s false tweet damaged Plaintiffs’ reputation in the form of death threats, hate mail,

 threatening phone calls and emails and other personal attacks on them each individually. Warren’s

 tweet amplified and legitimized media coverage that gave a wildly inaccurate and harmful picture

 of what occurred, which hurts the future prospects of Covington students, including for college

 admissions and future employment.

        The other Defendants also harmed the Plaintiffs with defamatory statements, and Plaintiffs

 have state law claims against all Defendants.

        Plaintiffs seek damages not less than $15,000 but not more than $50,000 against each

 Defendant, which sum represents their estimation of the cost of a four-year tuition at the University

 of Kentucky. (Amended Complaint, pg. 3 and ¶ 91.)

 III.   ARGUMENT

        The substantive argument for the necessity of remand is laid out Plaintiffs’ motion filed on

 September 26, 2019 (herein incorporated by reference). Plaintiffs’ argument continues to be that

 removal is improper under 1442(a)(1) as Warren and Jeffery did nothing in their response briefs




                                                  3
Case: 2:19-cv-00117-WOB-CJS Doc #: 74 Filed: 10/31/19 Page: 4 of 8 - Page ID#: 896



 to satisfy the elements of that provision, particularly because their acts were not under the color of

 their office, nor were they sued in her official capacity. Further, regardless of the Court’s ruling

 on that matter concerning Warren’s removal, the remaining Defendants should be remanded to the

 Kenton County Action in the interest of justice simply because their arguments are a thinly veiled

 attempt to remain in a court solely on the coattails of Warren and Jeffery’s federal claim—a

 defense they do not have.

        A.      Removal Was Inappropriate

        All sides agree that a United States officer seeking to remove a case based on 28 U.S.C. §

 1442(a) must show that the conduct alleged in the underlying state action was “under color of

 office.” Specifically, removal under the statute is not permitted unless the party seeking removal

 demonstrates a “nexus” or “‘causal connection’ between the charged conduct and the asserted

 official authority”. (Jefferson County, Ala. V. Acker, 527 U.S. 423, 431 (1999) (“Jefferson

 County”), citing Willingham v. Morgan, 395 U.S. 402, 409 (1969).) As such, it must appear that

 the action or proceeding arises from acts done under color of federal authority and in enforcement

 of federal law, to be removable. (Maryland v. Soper (No. 1), 270 U.S. 9, 22 (1926).)

        Warren essentially argues that because other courts have recognized that social media such

 as Facebook and Twitter exist, and can be used to speak in the “modern public square”, that any

 such communication automatically satisfies the requisite nexus between the charged conduct and

 the asserted official capacity. The authority does not so hold. In fact, that suggestion is a chilling

 overreach that if upheld would create a precedent wherein there is essentially no communication

 by an elected official that could exist outside of their official capacity. There is no law that gives

 Warren and Jeffery complete immunity from tort related suits.

        Further, Warren has completely misstated both the authority and the Plaintiffs’ argument.




                                                   4
Case: 2:19-cv-00117-WOB-CJS Doc #: 74 Filed: 10/31/19 Page: 5 of 8 - Page ID#: 897



 Plaintiff does not believe that the Senator “must reference her official title in every communication

 in order to act under the color of office.” (Dkt. No. 56, P. 7). The real question that neither Warren

 nor Jeffery addresses is if you are a Senator or Congresswoman, are you free to libel or slander

 anyone for any accusation, and then hide behind your title? There is absolutely nothing that these

 two politicians said about these minors that have anything to do with legislation, enforcement of

 federal law, current bills before the House of Senate, etc.

        A politician cannot unilaterally declare their actions “an act of their official duty” and

 thereby automatically immunize themselves from state courts and tortious conduct.               Their

 arguments fail to establish the requisite nexus and causal connection between “the charged conduct

 and the asserted official authority”, that is required to remove an action pursuant to 28 U.S.C. §

 1442(a). (Jefferson County, supra, 527 U.S. at 431; Willingham v. Morgan, 395 U.S. 402, 409

 (1969); Maryland v. Soper (No. 1), 270 U.S. 9, 22 (1926).)

        It cannot be overstated that Warren and Jeffery’s comments that is the basis of Plaintiffs’

 claims were not published during a legislative session, nor during deliberations between members

 of Congress during the legislative process. It was not published regarding their constituents or in

 an action that occurred in their respective states. Warren just lied about children waiting on a bus

 to take them home. Neither politician can satisfy the required nexus between their duty as an

 elected official and communicating with their constituents, as the tweet was directed at a group of

 minors they had never met, in a district they do not represent, and about a situation they did not

 witness. (Amended Complaint, ¶¶ 29 and 55). While the situation that occurred on the steps of

 the Lincoln Memorial was widely publicized, that was in no small part to their own false

 commentary regarding events they knew nothing about, but yet somehow felt the need to harm

 kids. Most importantly, both Warren and Jeffery seriously harmed these minor Plaintiffs.




                                                   5
Case: 2:19-cv-00117-WOB-CJS Doc #: 74 Filed: 10/31/19 Page: 6 of 8 - Page ID#: 898



        Getting elected to Congress is not a license to lie and libel about kids waiting on a bus, and

 the privileges of being a politician do not make them immune from the jurisdiction of courts for

 their personal torts. Indeed, no politician should be allowed to have blanket immunity to libel and

 slander another person.

        Remand is mandated because there is no way any reasonable person could construe Warren

 and Jeffery’s comments to be about their official capacity.

        B.      Defendants Jeffery, Edelen, Jacobson and Kruse, as Well as the Remaining
                Defendants Have No Claim of Federal Immunity

        This Court has the discretion to remand the other Defendants to state court, especially since

 they do not have the same defense advanced by the two out of state politicians.

        In this action, all ten Plaintiffs are minors, and reside in Kenton County, Kentucky, and all

 Defendants for purposes of this suit reside in New Mexico, Florida, Massachusetts, New York,

 California, Texas, New Jersey, Maryland and Kentucky. (Amended Complaint, ¶¶ 1-2.) Of equal

 importance, no Plaintiff has a claim against any Defendant for more than $75,000. (Amended

 Complaint, pg. 3 and ¶ 91.) Thus, not only would this Court lack diversity jurisdiction (because

 at least one Plaintiff and one Defendant reside in Kentucky), but the amount in controversy

 between any Plaintiff and Defendant fails to exceed $75,000. (28 U.S.C. § 1332(a).)

        If this Court allows Warren’s removal of this entire action, the consequence will be that no

 less than twenty parties (ten Plaintiffs and ten Defendants other than Warren and Haaland) will be

 forced to litigate their state-based claims in a forum Plaintiffs did not choose. This would be a

 result that not only flys in the face of judicial economy, but is not supported by the relevant

 authority or public policy principles of federalism. The court in the Kenton County Action is not

 only perfectly suited to resolve the state tort claims raised in this action, but is the only court with

 the requisite jurisdiction and proper venue. At a minimum, the ten Defendants in this action, other



                                                    6
Case: 2:19-cv-00117-WOB-CJS Doc #: 74 Filed: 10/31/19 Page: 7 of 8 - Page ID#: 899



 than Warren and Haaland, should be remanded to the Kenton County Action.

 IV.    CONCLUSION

        For the forgoing reasons, this entire case should be remanded to state court. No reasonable

 person could believe these comments by the politicians could be related to their job in any way.

 These minor children were waiting on a bus. They did not deserve these vile and hateful comments

 made by two-bit politicians.

        The decision regarding the remaining Defendants is an easy one. Plaintiffs’ choice of state

 court should be respected, given that these Defendants do not have the federal defense, nor do they

 qualify under diversity jurisdiction.

        Wherefore, Plaintiffs respectfully request that their Motion to Remand be sustained, and

 an award of attorneys’ fees should issue.

                                                      Respectfully submitted,

                                                      /s/ Kevin L. Murphy
                                                      Kevin L. Murphy (KBA 50646)
                                                      Murphy Landen Jones PLLC
                                                      2400 Chamber Center Drive, Suite 200
                                                      Fort Mitchell, KY 41017-0534
                                                      Telephone: (859) 578-3060
                                                      Fax: (859) 258-3061
                                                      kmurphy@mljfirm.com
                                                      Counsel for Plaintiffs




                                                 7
Case: 2:19-cv-00117-WOB-CJS Doc #: 74 Filed: 10/31/19 Page: 8 of 8 - Page ID#: 900



                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 31st day of October, 2019, I electronically filed the foregoing
 with the Clerk of Court using the CM/ECF system which will send notification of such filing to
 all parties of record.

                                                        /s/ Kevin L. Murphy
                                                        Kevin L. Murphy




                                                   8
